Title: To Benjamin Franklin from Isaac Norris, 19 August 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin
            Fairhill, Augt. 19th. 1761
          
          Your Wife has very kindly sent me Notice that if I write by this Post it will reach the Packet from N. York and that She will take care of the conveyance. I write therefore to acknowledge the receipt of yours 9th May and the 13th of June last which came to my Hands the 12th. Instant. I am well pleased with the Additional purchase of Stock on Account of the Province and hope the whole may be invested in them as I believe no part of that Mony will be drawn out ’till they Rise as must certainly be the Case upon a Peace.
          As the Lords of the Treasury have apportioned the Parliamentary Grant for 1759 I presume the House at their next Meeting will by a Law impower some Persons to receive it, and take care that it shall be appropriated to the lessning our Taxes and Sinking the Bills of Credit already issued in due time. It is unfortunate for the Province that a suitable provision had not been made in the Law passed by Govr. Denny which might have been done by a few Words, but that cannot now be amended.
          The Assembly immediatly on hearing the accession of his present Majesty to the Throne of G. Britain addressed, and I know the Address and a Copy have been transmitted by different Conveyances but I do not know by what Vessels they were sent. I hope, however they may have escaped the Enemy. I have already mentioned my Letter of Credit to Colo. Lloyd which he asked of me and I gave him after my Letter by him was sealed up. I now approve of that payment to him and shall Credit it in your Account with me. I have already sent Two Bills of Exchange the first and Second by way of Cork. I now inclose the third Bills John Hunter on Messrs. Thomlinson &c. No 37 and No 38 for a Hundred Pounds Sterling each. Captain Hammet will sail in a few Days as I am informed and by him I propose to add Duplicates of what I have written by way of Corke. I am your Assured Friend
          
            Isaac Norris
          
          
            Please to purchase for me to make my Stock an even Sum in Hundred Pounds.
          
        